AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                              Western District
                                              __________       of North
                                                           District     Carolina
                                                                    of __________


.DLVHU*\SVXP&RPSDQ\,QF	+DQVRQ3HUPDQHQWH&HPHQW,QF      )
                         Plaintiff                                )
                                v.                                )      Case No.    3:18-cv-00507-GCM
2UHJRQ'HSDUWHPHQWRI(QYLURQPHQWDO4XDOLW\                       )
                         Defendant                                )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Kaiser Gypsum Company, Inc. and Hanson Permanente Cement, Inc.                                               .


Date:          10/09/2018                                                                /s/ Benjamin E. Shook
                                                                                           Attorney’s signature


                                                                               Benjamin E. Shook, NC Bar No. 44793
                                                                                       Printed name and bar number
                                                                                    Rayburn Cooper & Durham, P.A.
                                                                                    227 W. Trade Street, Suite 1200
                                                                                         Charlotte, NC 28202

                                                                                                 Address

                                                                                          bshook@rcdlaw.net
                                                                                             E-mail address

                                                                                            (704) 334-0891
                                                                                            Telephone number

                                                                                            (704) 377-1897
                                                                                              FAX number
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on October 9, 2018, a copy of the foregoing was
served upon the parties in this action by ECF electronic service, electronic mail, and First-Class
United States Mail, postage prepaid, as follows:

 Gregory M. Gordon                                  Brady A. Yntema
 Dan B. Prieto                                      GOLDBERG SEGALLA LLP
 JONES DAY                                          800 Green Valley Road, Suite 302
 2727 N. Harwood Street                             Greensboro, NC 27408
 Dallas, Texas 75201                                Telephone: 336.419.4900
 Telephone: (214) 220-3939                          Facsimile: 336.419.4950
 Facsimile: (214) 969-5100                          Email: byntema@goldbergsegalla.com
 E-mail: gmgordon@jonesday.com
          dbprieto@jonesday.com                     -and-

 Counsel for Appellants                             Susan N.K. Gummow
                                                    John Eggum
 Carolyn G. Wade                                    FORAN GLENNON PALANDECH PONZI
 Senior Assistant Attorneys General                 & RUDLOFF PC
 Oregon Department of Justice                       222 N. LaSalle Street, Suite 1400
 Of Attorneys for State of Oregon                   Chicago, IL 60601
 1162 Court Street NE                               Telephone: 312.863.5053
 Salem, OR 97301-4096                               Facsimile: 312.863.5099
 Telephone: (503) 934-4400                          Email: sgummow@fgppr.com
 Facsimile: (503) 373-7067                                 jeggum@fgppr.com
 E-mail: carolyn.G.Wade@doj.state.or.us
                                                    Counsel for AIU Insurance Company, Granite
 Counsel for Appellee Oregon                        State Insurance Company, The Insurance
 Department of Environmental Quality                Company of the State of Pennsylvania,
                                                    Lexington Insurance Company, and National
 Michael L. Martinez                                Union Fire Insurance Company of Pittsburgh,
 GRIER FURR & CRISP, PA                             PA (for itself and for Landmark Insurance
 101 North Tryon Street, Suite 1240                 Company)
 Charlotte, North Carolina 28246
 Phone: (704) 332-0209                              Christopher M. Towery
 Facsimile: (704) 332-0215                          WOMBLE BOND DICKINSON (US) LLP
 Email: mmartinez@grierlaw.com                      One West Fourth Street
                                                    Winston Salem, NC 27101
 - and –                                            Phone: (336) 747-6640
                                                    Email: chris.towery@wbd-us.com

                                                    -and-


                                                1
Michael A. Rosenthal                       Rory D. Whelehan
Robert B. Krakow                           WOMBLE BOND DICKINSON (US) LLP
Alan Moskowitz                             P.O. Box 10208
Matthew G. Bouslog                         Greenville, SC 29603-0208
Jason Zachary Goldstein                    Phone: (864) 255-5404
GIBSON, DUNN & CRUTCHER LLP                Facsimile: (864) 255-5484
200 Park Avenue                            Email: rory.whelehan@wbd-us.com
New York, New York 10166-0193
Phone: (212) 351-4000                      Counsel for Armstrong World Industries, Inc.
Facsimile: (212) 351-4035
Email: MRosenthal@gibsondunn.com
       RKrakow@gibsondunn.com
       AMoskowitz@gibsondunn.com
       MBouslog@gibsondunn.com
       JGoldstein@gibsondunn.com

Counsel for Truck Insurance Exchange

Douglas R. Pahl
PERKINS COIE LLP
1120 N.W. Couch Street, 10th Floor
Portland, OR 97209-4128
Telephone: 503.727.2000
Facsimile: 503.727.2222
Email: DPahl@perkinscoie.com

Counsel for Owns Corning



                                            s// Benjamin E. Shook ___________________
                                              Benjamin E. Shook




                                       2
